Citation Nr: 1717813	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-00 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date prior to June 16, 2005, for the grant of service connection for a psychiatric condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1, 1978 to March 23, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which effectuated a May 2011 Board decision that granted service connection for a psychiatric disability.

In March 2017, a videoconference hearing was held before the undersigned; a transcript is of record.  The Board acknowledges the Veteran's contention at his hearing that he did not mean to previously withdraw a claim for an earlier effective date for a 100 percent rating for his psychiatric condition.  While the Board is sympathetic to the Veteran, it has liberally construed the Veteran's statements and cannot find a basis for appellate jurisdiction of any issues other than that listed on the title page above.  In this regard, in December 2015, the Veteran submitted a statement that he "wish[ed] to withdraw all issues under appeal except for entitlement to an earlier effective date for [his] service connected major depressive disorder."  This statement was effective when filed.  See 38 C.F.R. § 20.204.  After careful consideration of the procedural history of this appeal, the Board finds that the only issue developed and in appellate status currently is entitlement to an earlier effective date for the grant of service connection for a psychiatric disability.  The Veteran may file a new claim for an earlier effective date for the grant of a 100 percent rating for his psychiatric condition if he chooses.


FINDING OF FACT

The first communication from the Veteran to VA that could be interpreted as an intent to file a claim of service connection for a psychiatric condition was received on June 16, 2005.



CONCLUSION OF LAW

An effective date prior to June 16, 2005, is not warranted for the award of service connection for a psychiatric condition.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the June 2011 rating decision on appeal granted service connection for a psychiatric condition and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The testimony elicited and presented during the March 2017 Board videoconference hearing focused on what is necessary to substantiate the matter on appeal.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist as to the matter addressed on the merits is met.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated in this decision.  The Board is satisfied that evidentiary development is complete and that VA's duties to notify and assist are met.  The Veteran is not prejudiced by the Board deciding this claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999). 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Here, the Veteran contends his grant of service connection for a psychiatric condition warrants an effective date earlier than June 16, 2005.  The Veteran's Application for Compensation and/or Pension for a mood disorder, anxiety, depression, and an adjustment disorder was received by VA on June 16, 2005.  Service connection for a psychiatric condition was granted effective June 16, 2005.

The critical question in this matter is when the Veteran first filed a claim seeking service connection for a psychiatric condition (as the effective date of an award of service connection for such disability cannot be earlier than the date of receipt of the claim - unless the claim was filed within one year following separation from service, in which case the award of service connection may be retroactive to the day following the date of separation from service).

A close review of the record shows the first communication from the Veteran to VA that can be interpreted as a claim for service connection for a psychiatric condition was received on June 16, 2005.  It is not shown that he filed a formal or informal application for service connection for a psychiatric condition prior to June 16, 2005.  The governing law and regulations are clear that for benefits to be paid or furnished by VA, a claim for such benefits must have been filed.  See 38 U.S.C.A. § 5101(a).  The Board is bound by the governing laws and regulations of the VA.  At the time of the hearing, the Veteran and his representative confirmed that this is the date of the claim.  At the time of the hearing, no contention was put forth regarding entitlement to a date prior to this and the Board can find no other basis for such entitlement.

In light of the foregoing, the Board finds that an effective date prior to June 16, 2005, for the award of service connection for a psychiatric condition is not warranted, and that the appeal in this matter must be denied.


ORDER

An effective date prior to June 16, 2005, for the award of service connection for a psychiatric condition is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


